UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)December 15, 2009 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 0-21855 22-3351447 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 630 Godwin Avenue, Midland Park,NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201)444-7100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective December 15, 2009, Richard W. Culp has been appointed to the Board of Directors of Stewardship Financial Corporation (the “Corporation”) as well as the Corporation’s subsidiary, Atlantic Stewardship Bank (the “Bank”), and shall serve in such capacity until the Corporation’s annual shareholders meeting in 2010.Mr. Culp shall also serve as a member of the Corporation’s Compensation Committee. Mr. Culp is an Executive Vice President with Pearson Education Company, located in Upper Saddle River, New Jersey. He is a graduate of Bluffton College in Indiana. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 17, 2009 Stewardship Financial Corporation /s/Claire M. Chadwick Claire M. Chadwick Senior Vice President and Chief Financial Officer
